Citation Nr: 0916069	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  02-14 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for psychiatric disability, 
claimed as depression.  

(The issue of entitlement to an extension of the delimiting 
date for education assistance benefits under Chapter 30, 
Title 38, United States Code, is the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1970 to 
May 1972.  

This matter came to the Board on appeal from a May 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, and in that decision, 
in pertinent part, the RO denied reopening of the claim of 
entitlement to service connection for depression.  During the 
course of the appeal, the case was transferred to the RO in 
Baltimore, Maryland.  

The Veteran testified at a Board hearing in May 2003, and in 
July 2003, the Board granted a motion to advance the 
Veteran's case on the Board's docket.  In August 2003 and 
May 2005, the Board remanded the Veteran's case for 
evidentiary development.  In a decision dated in August 2007, 
the Board determined that new and material evidence had been 
received to reopen the previously denied service connection 
claim and remanded the claim for additional development and 
adjudication on the merits.  The appeal has been returned to 
the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran is seeking service connection for psychiatric 
disability, claimed as depression.  Throughout the appeal, it 
has been noted that the Veteran's service treatment records 
are not in the claims file.  

As was noted in the Board's August 2003 remand, information 
in the Veteran's claims file indicates that the Veteran's 
original claims file has been lost.  The cover of the current 
Volume I of the Veteran's claims file bears the stamp that it 
is a rebuilt folder.  The Board further notes that the 
current rebuilt claims file includes an undated letter from 
the VA Records Processing Center (RPC) in St. Louis, 
Missouri, to the RO in Washington, DC, in which the RPC 
stated the Veteran's claims folder had not been found and 
that a rebuilt folder was enclosed.  Also of record is a VA 
Form 70-7216a, Request For and/or Notice of Transfer of 
Veterans Records, which shows that the RPC transferred a 
rebuilt claims folder to the Washington DC RO in 
November 1992.  

In a letter to the Veteran dated in April 1995, a VA official 
stated that an exhaustive search had been made for his 
records, but was unsuccessful.  He further stated that 
consequently a rebuilt folder was established.  In the 
April 1995 letter, the Veteran was requested to submit 
service medical records or other evidence in his possession 
that supported his service connection claim.   

At the August 2003 hearing, the Veteran testified that in 
service he had "somewhat of a breakdown" at Fort Dix, New 
Jersey.  He also testified that while stationed in Germany he 
was sent home because his grandmother was critically ill, and 
while home he had "somewhat of a breakdown" among other 
things happened and he was hospitalized at Walter Reed Army 
Medical Center in the later part of 1971.  The Veteran also 
testified that about four months after service, in 1972, he 
was having a lot of emotional problems and was treated with 
Valium and lithium by a psychiatrist at the VA Medical Center 
(VAMC) in Washington, DC.  He also testified that he received 
treatment at the Washington, DC, VAMC off and on between 1972 
and 1981, but he did travel outside of the United States 
during that time.  

In its August 2003 remand, the Board noted that that the 
Honolulu RO had issued a statement of the case in 
January 1997 in which it referred to the Veteran's service 
medical records.  The Board requested that a search be made 
for the Veteran's original claims folder and noted that the 
claims folder was apparently located in Honolulu RO in 1997.  
In addition, the Board requested that the National Personnel 
Records Center (NPRC) or other appropriate repository of 
records be contacted and that copies of all service medical 
records pertaining to the Veteran, including records of 
hospitalization at Walter Reed Army Medical Center, be 
requested.  The Board also requested that action be taken to 
obtain VA medical record from the Washington, DC, VAMC 
pertaining to the Veteran, including records dated in 1972.  

Subsequent records show that in April 2004, the AMC contacted 
the Honolulu RO and requested a search for the Veteran's 
claims file.  The response from the Honolulu RO was that it 
does not have the claims folder.  In response to an 
April 2004 AMC records request, the Washington, DC, VAMC 
provided medical records dated from 1999 to 2004, but said it 
was unable to locate any medical records for the Veteran for 
1972.  In response to the AMC's April 2004 request for 
service treatment records, NPRC provided copies of the 
reports of the Veteran's September 1970 induction examination 
and his January 1972 service separation examination, a 
January 1972 statement of medical condition signed by the 
Veteran, and immunization records.  The NPRC stated that all 
available medical records were mailed and that a prior 
request form indicated that the Veteran's service treatment 
records were mailed to the Washington, DC, RO in August 1975.  

The record also shows that in April 2004, the AMC requested 
NPRC furnish active duty inpatient clinical records for 
psychiatric treatment of the Veteran at Walter Reed Army 
Medical Center in three-month periods from January 1971 
through March 1971, from April 1971 through June 1971, and 
from July 1971 through September 1971.  The response to that 
request was that searches of Walter Reed for 1971 were 
conducted, but no records were located.  As noted above, the 
Veteran testified at the August 2003 hearing that he was 
hospitalized at Walter Reed Army Medical Center in "the 
later part of 1971."  Because a specific request was not 
made for a search for inpatient records dated from October 
1971 through December 1971, it is not clear that the NPRC 
response means that NPRC searched for inpatient records dated 
in the last quarter of 1971.  In view of the lack of success 
in otherwise obtaining service treatment records, as outlined 
above, it is the judgment of the Board that a specific 
request should be made for any inpatient records that may be 
available for the period from October 1971 through 
December 1971 at Walter Reed Army Medical Center.  

The Board recognizes that in October 2007, the AMC made a 
request directly to Walter Reed Army Medical Center for 
records pertaining to the Veteran and that in a March 2008 
reply to the Baltimore RO, the Walter Reed Medical Records 
Administration Division stated it had failed to locate any 
records for the Veteran based on the provided information.  
The Board notes, however, that in its request the AMC did not 
specify that the requested records were for 1971.  An 
additional request should be made, identifying 1971 as the 
year of interest.  

Upon additional review of the record, the Board finds no 
indication that any attempt has been made to obtain the 
Veteran's service personnel records.  In this regard, the 
Board notes that the claims file includes medical records 
from St. Elizabeth's Hospital, where the Veteran was 
hospitalized from June 1986 to November 1987.  Histories 
reported in those records state that the Veteran reported 
that in service he drank alcohol almost every day, up to a 
quart of Vodka, and smoked as much marijuana daily as he 
could afford.  The Veteran's mother reported that the Veteran 
was put in the stockade for fighting, and the Veteran stated 
he was in the stockade for 90 days and that the fighting had 
resulted from his not getting along well with his 
supervisors.  As the Veteran's complete service personnel 
records may include information concerning the Veteran's 
psychiatric status during service that may be pertinent to 
his current claim for service connection for psychiatric 
disability, claimed as depression, it is the judgment of the 
Board that action should be taken to obtain them.  

In the August 2003 and May 2005 remands, the Board requested 
that action be taken to attempt to obtain records of 
psychiatric treatment the Veteran reportedly received at 
government facilities following his separation from service, 
including the Butner Federal Correctional Institution in 
North Carolina, beginning in 1987 and at the U.S. Medical 
Center for Federal Prisoners in Springfield, Missouri, in the 
late 1980s into the 1990s.  In the course of actions taken to 
obtain the requested records, the Butner facility reported 
that the Veteran's records had been forwarded to a federal 
penal institution in Petersburg, Virginia.  Correspondence in 
the claims file indicates that the AMC has taken action to 
attempt to obtain the requested records.  It appears that 
most recently, in October 2006, the AMC requested the 
Veteran's federal prison medical records in a letter to the 
Director, Bureau of Prisons, in Washington DC.  The Board 
finds no response to that letter in the claims file.  
Although the Veteran has indicated that he is willing to have 
his claim decided without those records, it is the judgment 
of the Board that they could be pertinent to the Veteran's 
claim.  Further, as these are records in the custody of a 
Federal department or agency, VA must continue its efforts to 
obtain such records until they are obtained, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Additional 
action should be taken to attempt to obtain these records.  

The Board further notes that in conjunction with his claim, 
the Veteran has submitted an April 2009 medical opinion from 
Martin H. Stein, M.D., who, under his signature, indicates he 
is board certified in psychiatry.  Dr. Stein stated that he 
had reviewed the voluminous medical records of the Veteran 
and also stated that he had paid careful attention to the 
treatment records and statements from his family members 
[who] provided before and after service observations of the 
Veteran's mood and behavior.  In particular, Dr. Stein stated 
that descriptions of the Veteran before he volunteered for 
the Army indicated he was a normal happy individual who 
enjoyed life and knew how to have fun with the family and 
that "after" statements of his family indicate the Veteran 
entered service in a euthymic mood and returned with a major 
change in his mood and behavior.  He stated that the 
observations of the family members are supportive of the 
diagnostic features of major depression.  Dr. Stein further 
referred to a diagnosis of depression while the Veteran was 
in a psychiatric hospital in Hong Kong in 1981, documentation 
of a VA diagnosis and treatment for depression in 1994, 
subsequent VA treatment with antidepressant medication in 
2001, and VA treatment and diagnosis of major depressive 
disorder in 2003.  Dr. Stein stated that based upon the major 
mood changes that occurred while the Veteran was in the Army, 
and the continuing documentation of post discharge depression 
and treatment, it is his medical opinion that it is more 
likely than not that the Veteran's depression began during 
military service.  

The Board notes that as to documentation of the Veteran's 
pre-service mood and behavior, Dr. Stein references a 
March 2009 statement from the Veteran's sister, D, who wrote 
that growing up the Veteran was a little spoiled, but he was 
always very sweet, loving, kind and considerate of others.  
She also said that when he was young and going to school, he 
was very smart, always reading and asking questions, and he 
wanted to learn as much as he could.  She further said that 
when the Veteran left to go into the Army, he always had good 
things to say about everybody, his friends, his family, and 
his country.  Dr. Stein also references a January 2009 
statement of the Veteran's sister P, who wrote that she knew 
the Veteran for many years and they would go to social events 
and would laugh and have lots of fun.  In addition, Dr. Stein 
referred to the interview of the Veteran's mother by a 
psychiatric social worker at St. Elizabeth's Hospital in 
June 1986.  He indicated that the Veteran's mother said he 
played with other kids but mainly with his siblings and had 
plenty of friends and girl friends in high school.  

As to documentation of the Veteran's post service mood and 
behavior, Dr. Stein refers to the March 2009 statement of the 
Veteran's sister, D, who said that shortly after going into 
the Army, the Veteran became very quiet and introverted and 
also became very cynical.  She said that over the years there 
had been a steady declining in his mental as well as his 
physical health.  Sister, P, in her January 2009 statement 
said that when the Veteran went into the Army, she noticed he 
got a little distant from her and others.  She said she 
noticed the Veteran did a lot of drinking and sometimes he 
would stay to himself and then it got worse.  The Veteran's 
sister, P, also said the Veteran said the Army sent him to 
get help, but things did not seem to change while he was in 
the Army.  She said that when he came home, things were 
different and he was not the same.  She said they were not as 
close as they had been.  

As to post-service mood and behavior, Dr. Stein also referred 
to the Veteran's mother's interview with the psychiatric 
social worker at St. Elizabeth's Hospital in June 1986.  He 
noted that in the report is said that the Veteran's mother 
also believes her son's illness began in the military.  He 
would never talk to her about it.  She reported her son 
started getting real paranoid after the separation form he 
wife.  He was afraid somebody was trying to talk about him or 
hurt him.  He told his sisters that somebody gave him poison.  
When the mother returned home one day she was looking for the 
Veteran.  She thought he was in the bed because she could not 
find him any other place in the home.  She decided to look in 
the closet and there he was "ball up" in fetal position 
sound asleep.  

In his April 2009 opinion, Dr. Stein said the observations of 
the Veteran's mother and sisters are supportive of the 
diagnostic features of major depression.  Dr. Stein went on 
to say the Veteran appeared seriously depressed and met the 
criteria for major depression, and Dr. Stein said the Veteran 
demonstrated signs of depression for more than 2 weeks.  Dr. 
Stein then presented a list stating:  the Veteran had a 
depressed mood as observed by his family; his family noted he 
had a markedly diminished interest and pleasure in all, or 
almost all, activities most of the day, nearly every day; the 
Veteran was unable to sleep and was up all night pacing and 
watching television; the Veteran was noted to be fatigued and 
had none of his pre-service energy; the Veteran appeared 
generally slowed down and apathetic by his family; and the 
Veteran made a suicide attempt in Hong Kong [in 1981].  

In his opinion, Dr. Stein noted that the Veteran was in jail 
in 1981 when he drank detergent in a suicide attempt.  He 
noted the Veteran was transferred to a psychiatric hospital, 
and Dr. Stein said the psychiatrist stated the Veteran was 
suffering from depression.  Dr. Stein noted that the 
psychiatrist stated that the Veteran's present source of 
depression stems from an inability to communicate with his 
parents, home sickness and monotony in his daily routine.  
Dr. Stein further noted that the psychiatrist was of the 
opinion that drinking a small amount of detergent was an 
attempt to draw attention and cause trouble for the 
management, whom he identified as the oppressing authority, 
rather than a gesture of self-mutilation.  Dr. Stein went on 
to explain that he does not agree with the assessment that 
the suicide attempt was not serious, and he cited a journal 
article based on interviews of 74 prisoners who had self 
harmed within the past 72 hours.  Dr. Stein pointed out that 
only 6 of the 18 participants who reported manipulative 
motives displayed low suicidal intent.  Dr. Stein stated the 
author's conclusion was that one cannot assume that the 
prisoner who appears manipulative or reports manipulative 
motives was not suicidal at the time of self harm.  Dr. Stein 
pointed out that two thirds of the prisoners who were 
manipulators posed at least a moderate risk to life.  Dr. 
Stein said that based on this research, the Veteran's 
psychiatrist was in error in labeling the Veteran's suicide 
attempt in jail as manipulative and not serious.  

Finally, Dr. Stein noted further evidence of post-service 
treatment for depression in 1994, 2001 and 2003.  In the 
final paragraph of his opinion, Dr. Stein said that based 
upon the major mood changes that occurred while the Veteran 
was in the Army and the continuing documentation of post-
discharge depression and treatment, it is his medical opinion 
that it is more likely than not that the Veteran's depression 
began during military service.  He said the diagnosis is 
major depression, chronic.  

In order to assess the credibility and probative weight of 
the Dr. Stein's opinion, the Board believes that additional 
information is needed.  First, although Dr. Stein indicates 
he is a board-certified psychiatrist, the opinion was not 
accompanied by a curriculum vitae, including education, 
experience, and licensing information, all of which are 
pertinent to the Board's decision.  Further, upon review of 
the record, the Board finds evidence that conflicts with the 
evidence as presented by Dr. Stein, and was not addressed by 
him.  

Specifically, as to the statements of the Veteran's sisters 
and mother pertaining to the Veteran's pre-service mood and 
behavior, including socially and in school, in its review of 
the evidence of record, including the medical records from 
St. Elizabeth's Hospital, the Board finds reports of behavior 
of the Veteran that are different from that noted by Dr. 
Stein.  For example, in the June 1986 Social Work Assessment 
from the psychiatric social worker includes a paragraph that 
says that in kindergarten and elementary school years the 
Veteran was an average student according to his mother.  The 
Veteran stated he was in a special class for English and math 
when he was in the 4th or 5th grade.  The paragraph further 
states that the Veteran played with other kids but mainly 
with his siblings.  He did well in junior high school.  He 
did not have many friends or girl friends.  It goes on to say 
that the Veteran stated had his first drink at age 13 and 
that he was also arrested at this age for disorderly conduct.  
At this age he was also occasionally drinking beer.  He was 
smoking weed at age 17 and denied the use of all other street 
drugs.  It goes on to say that the Veteran completed the 
ninth grade and had plenty of friends and girl friends in 
high school.  He dropped out of high school in the 10th grade 
because of financial difficulty according to the Veteran.  
The Veteran's mother stated she did not know the reason the 
Veteran dropped out of school and said she did not have much 
time to spend with her children because she had to work.  

Further, in notes pertaining to a psychiatric update by a 
psychiatrist at St. Elizabeth's Hospital in August 1986, it 
was noted that the Veteran's mother and sister were 
interviewed.  Essentially the same information also appears 
in the report of a diagnostic staff conference dated in 
February 1987.  It was stated that when the Veteran was a 
pre-schooler, his mother noted nothing unusual.  In school, 
the Veteran sat and gazed out of the window and received poor 
grades, good enough to pass, barely.  Later a teacher told 
the Veteran's mother that the Veteran would daydream rather 
than pay attention in school and he finally quit in junior 
high school.  The psychiatrist noted that the Veteran's 
mother said that at home, the Veteran was "difficult to get 
along with, withdrawn all the time, difficult to get to know.  
He didn't have many friends."  He would sit on the steps by 
himself, not playing with other boys.  

In the August 1986 chronological record and under the heading 
History of Present Illness in the February 1987 diagnostic 
staff conference report, it was noted the Veteran entered the 
Army as a volunteer and that he appeared different to his 
family on return.  The Veteran's mother said, "he was in and 
out so much, telling no one where he was.  He would pace the 
floor all night, clap his hands . . . snap his fingers . . 
. keep the TV on all the time."  In the chronological record 
it is also stated that the Veteran's mother asked him to go 
to the VA hospital and even had an appointment for a bed, but 
the Veteran would not go.  Further history was that the 
Veteran was "always a little paranoid," even before joining 
the Army, but when he came back, he was "hanging with just 
scum."  When he came back from service, the veteran got high 
all the time on wine, and would even drink cough syrup.  It 
was noted that he never showed emotion except for a mean 
expression on his face at times.  It was also noted that 
after the Army, the Veteran did not eat food prepared by 
others and preferred packaged foods he opened himself.  The 
mother or sister said she figured the Veteran thought someone 
was trying to poison him.  It was noted that the Veteran 
later traveled to the Middle East and that after his return 
from his first trip in about 1979 and after that separated 
from his wife.  

In the June 1986 social work assessment, it is stated that 
according to the Veteran's mother, the Veteran started 
getting very paranoid after the separation from his wife.  
She said he was afraid somebody was trying to talk about him 
or hurt him and told his sisters that someone gave him 
poison.  It was after that the incident occurred when the 
Veteran's mother found him in the closet ball up in a fetal 
position sound asleep, which would have been at least seven 
years after service.  In the February 1987 diagnostic staff 
conference report it was noted that throughout the 1970s and 
thus far in the 1980s the Veteran, while he was at home, had 
remained intoxicated on alcohol on a daily basis according to 
his family.  

The Board further notes that among none of the extensive 
records from St. Elizabeth's hospital pertaining to the 
Veteran's hospitalization from June 1986 to November 1987 is 
there a diagnosis of depression.  The initial and final Axis 
I diagnoses were chronic paranoid schizophrenia and 
continuous alcohol dependence, by history.  Dr. Stein did not 
address these diagnoses.  

As to Dr. Stein's disagreement with the assessment that the 
Veteran's reported suicide attempt while in jail in Hong Kong 
in 1981 was manipulative and not serious, it appears that Dr. 
Stein did not consider all available records from the Lai Chi 
Kok Reception Center dated in February 1981 and records from 
the Siu Lam Psychiatric Center at which the Veteran was 
hospitalized from February 1981 to January 1982.  In a report 
dated February 19, 1981, a Lai Chi Kok Reception Center 
psychologist stated that the Veteran was referred to him on 
February 16, 1981, because of his alleged depression and 
suicidal thoughts.  The psychologist stated that he 
interviewed the Veteran on February 16, 1981, because of his 
alleged depression and suicidal thoughts.  The psychologist 
said the Veteran's present source of depression stems from 
his inability to communicate with his parents, home sickness 
and monotony in his daily routine.  The psychologist said 
that steps had been taken to provide the Veteran with 
aerogrammes through proper procedures.  The psychologist 
further said that as to the action of the Veteran drinking a 
small amount of detergent on February 17, 1981, he was of the 
opinion that it was an attempt to draw attention and cause 
trouble for the management, whom he identified as the 
oppressing authority, rather than a gesture of self 
mutilation.  The psychologist said that newspapers and 
magazines could be provided to detract the Veteran's 
attention from manipulative ideas and home sickness.  

It appears that Dr. Stein in his opinion was referring to the 
February 19, 1981, report, but there is additional evidence 
concerning the Veteran's time in Hong Kong.  In this regard, 
the record shows that after three days of hospitalization at 
Queen Elizabeth Hospital from February 17, 1981, to 
February 20, 1981, the Veteran was admitted to the Siu Lam 
Psychiatric Center on February 20, 1981.  In a report dated 
February 24, 1981, and in chronological records of the same 
date, a visiting psychiatrist to the Siu Lam Psychiatric 
Center stated that he had evaluated the Veteran and found he 
was mildly unhappy but not overtly depressed.  The 
psychiatrist said that concerning the alleged suicidal 
attempt on February 17, 1981, the Veteran insisted that he 
did drink some detergent.  The psychiatrist said this was 
despite evidence to the contrary.  The psychiatrist stated 
that the Veteran explained that retrospectively the Veteran 
now visualized the "attempt" as an imprudent and blind act 
to demonstrate his "innocence" and to ventilate his pent-up 
frustration and unhappiness.  The psychiatrist said that in 
his opinion, the Veteran had been undergoing an acute 
reaction to stress.  He said that up to now, the evidence 
that the Veteran was seriously contemplating suicide was 
minimal.  He said that to give the Veteran the benefit of the 
doubt, he would like to observe him for some more time.  

Later chronological records show that on February 27, 1981, 
it was noted that the Veteran looked depressed.  The Veteran 
was unable to give a coherent story concerning the offense 
for which he was currently being held.  The assessment was 
depression, probably reactive.  Later records show the 
Veteran continued to be evasive about the offence.  On 
March 16, 1981, the Veteran was found rolling and groaning in 
his cell and claimed to have swallowed some detergent.  A 
stomach wash out was done.  No evidence of the suspect 
content was collected, and there was no sign of intoxication.  
The following day, the Veteran claimed that he had swallowed 
some detergent, but it was again noted that the wash out did 
not substantiate his statement, and it was noted that the 
Veteran was obviously manipulating.  It was also noted there 
was no evidence of any severe depression.  

Later records show the Veteran tried to rush for the gate of 
the Siu Lam Psychiatric Center on more than one occasion, was 
noted to be unhappy, complained about food, refused to eat 
for a time, and was sometimes uncooperative.  In August 1981, 
there was an impression of possible depression, and the 
Veteran was stated on a trial of Sinequan, which was stopped 
in October 1981.  In December 1981, the Veteran reported a 
good mental state with no problems.  He was deported to the 
United States in January 1982.  

Because of the deficiencies of the medical opinion submitted 
by the Veteran, it is the judgment of the Board that the 
Veteran should be provided a VA psychiatric examination, and 
after examination of the Veteran and review of the entire 
evidence of record, the psychiatrist should be requested to 
provide an opinion as to the etiology of any current 
psychiatric disability.  It is requested that the 
psychiatrist identify, if possible, any psychiatric 
disability that was manifest upon the Veteran's return from 
service based on descriptions as reported by the Veteran's 
family, including in descriptions given in interviews while 
the Veteran was hospitalized at St. Elizabeth's Hospital from 
June 1986 to November 1987 and the relationship, if any, of 
any such disability to any current psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact NPRC and request the 
Veteran's complete service personnel 
records.  

Request that NPRC search for inpatient 
clinical records pertaining to 
hospitalization of the Veteran at the 
Walter Reed Army Medical Center at any 
time during the period from October 1, 
1971, through December 31, 1971.  

2.  Make a request directly to Walter 
Reed Army Medical Center for any 
records they may have for the veteran 
pertaining to treatment at any time 
during 1971.  

3.  Obtain and associate with the 
claims file VA medical and mental 
health care records for the Veteran 
dated from January 2007 to the present.  

4.  Take appropriate action to obtain 
and associate with the claim file 
copies of complete medical and mental 
health care records pertaining to the 
Veteran at the Butner Federal 
Correctional Institution in North 
Carolina dated in the 1980s and 
complete medical and mental health care 
records pertaining to the Veteran at 
the U.S. Medical Center for Federal 
Prisoners in Springfield, Missouri, 
dated in the late 1980s and 1990s.  
This should include, but not be limited 
to, follow-up on the records request 
letter the AMC sent to the Director, 
Bureau of Prisons in October 2006.  

5.  Request that the Veteran's attorney 
provide a curriculum vitae, including 
education, experience, and licensing 
information, for Martin H. Stein, M.D., 
who provided a medical opinion related 
to the Veteran's service connection 
claim.  

6.  Then, arrange for a VA psychiatric 
examination of the Veteran by a board-
certified psychiatrist.  The purpose of 
the examination is to identify the 
etiology of any current psychiatric 
disability.  After examination of the 
Veteran and review of the record, the 
psychiatrist is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current psychiatric 
disability had its onset in service or 
is causally related to any incident of 
service.  

If the diagnosis includes a psychosis, 
the psychiatrist is requested to 
provide an opinion was to whether it is 
at least as likely as not (50 percent 
probability or higher) that it was 
manifest within the first post-service 
year, and if so, it its requested that 
the psychiatrist identify the symptoms 
that were then present, to include 
consideration of descriptions as given 
by the Veteran's family, which include 
those given in interviews while the 
Veteran was hospitalized at St. 
Elizabeth's Hospital from June 1986 to 
November 1987.  

Request that the psychiatrist include a 
comprehensive explanation for any 
opinions within the context of the 
whole historical record.  

The claims file must be made provided 
to the psychiatrist and that it was 
available for review should be noted in 
the examination report.  

7.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for psychiatric 
disability, claimed as depression.  If 
the benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his attorney an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



